Case 1:15-cv-07433-LAP Document 1219-27 Filed 07/15/21 Page 1 of 5




      EXHIBIT 7
  (Filed Under Seal)
Case 1:15-cv-07433-LAP Document 1219-27 Filed 07/15/21 Page 2 of 5


                                                                     Page 1


      UNITED STATES DISTRICT COURT
      SOUTHERN DISTRICT OF NEW YORK
      - - - - - - - - - - - - - - - - - - - - x
      VIRGINIA L. GIUFFRE,

                   Plaintiff,
                                            Case No.:
           -against-                        15-cv-07433-RWS

      GHISLAINE MAXWELL,

                   Defendants.

      - - - - - - - - - - - - - - - - - - - - x

                           **CONFIDENTIAL**

                 Videotaped deposition of GHISLAINE
            MAXWELL, taken pursuant to subpoena, was
            held at the law offices of BOIES
            SCHILLER & FLEXNER, 575 Lexington
            Avenue, New York, New York, commencing
            April 22, 2016, 9:04 a.m., on the above
            date, before Leslie Fagin, a Court
            Reporter and Notary Public in the State
            of New York.

                           - - -
                 MAGNA LEGAL SERVICES
             1200 Avenue of the Americas
              New York, New York 10026
Case 1:15-cv-07433-LAP Document 1219-27 Filed 07/15/21 Page 3 of 5


                                                                     Page 78
 1               G Maxwell - Confidential
 2    over to the house in Palm Beach to give
 3    massages?
 4          A.      It's important to understand that I
 5    wasn't with Jeffrey all the time.           In fact, I
 6    was only in the house less than half the
 7    time, so I cannot testify to when I wasn't in
 8    the house how often she came when I wasn't
 9    there.
10                 What I can say is that I barely
11    would remember her, if not for all of this
12    rubbish, I probably wouldn't remember her at
13    all, except she did come from time to time
14    but I don't recollect her coming as often as
15    she portrayed herself.
16          Q.     How many times a day on an average
17    day would Jeffrey Epstein get a massage?
18                 MR. PAGLIUCA:      Objection to the
19          form and foundation.
20          A.     When I was at the house and when I
21    was there with him, he received a massage, on
22    average, about once a day.
23          Q.     Just once?
24          A.     Yes.
25          Q.     Were there days when he received
Case 1:15-cv-07433-LAP Document 1219-27 Filed 07/15/21 Page 4 of 5


                                                                     Page 79
 1               G Maxwell - Confidential
 2    four or five?
 3                  MR. PAGLIUCA:     Objection to the
 4          form and foundation.
 5          A.      When I was present at the house, I
 6    never saw something like that.
 7          Q.      Do you know if Virginia was
 8    required to be on call at all times to come
 9    to the house if Jeffrey wanted her there?
10                 MR. PAGLIUCA:      Objection to the
11          form and foundation.
12          A.     I have no idea of the arrangements
13    that Virginia made with Jeffrey.
14          Q.     When Virginia was in New York,
15    would Virginia sleep at Jeffrey's mansion in
16    New York?
17                 MR. PAGLIUCA:      Objection to the
18          form and foundation.
19          A.     I don't recollect her being in New
20    York and I have no idea where she slept.
21          Q.     You don't ever remember seeing
22    Virginia Roberts in New York?
23                 MR. PAGLIUCA:      Objection to the
24          form and foundation.
25          A.     I would barely recollect her at
Case 1:15-cv-07433-LAP Document 1219-27 Filed 07/15/21 Page 5 of 5


                                                                 Page 144
 1                G Maxwell - Confidential
 2    building that you would have seen when you
 3    were on the trip in Europe?
 4                   MR. PAGLIUCA:    Objection to the
 5           form and foundation.
 6           A.      I can't possibly answer that.
 7           Q.      Do you recall Virginia ever taking
 8    pictures?
 9           A.      I barely recall Virginia, period.
10           Q.     Do you recall her ever taking
11    pictures?
12           A.     No, I don't.
13           Q.     I'm going to direct your attention,
14    still within the flight logs to -- starting
15    on the next page from where you just were
16    which is going to be                  And the date at
17    the top says            you will see            and I'm
18    directing your attention down towards the
19    middle to the bottom where you will see the
20    numbers
21           A.     Uh-huh.
22           Q.     And we've got actually I'm going to
23    direct your attention to the one that starts
24    with
